Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application # 16/725,345 filed on 12/23/2019 in which Claims 1-9 are presented for examination.

Status of Claims
Claims 1-9 are pending, of which Claims 1-9 are considered allowable over prior art once all Claim Objections described below are satisfactorily addressed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage portion storing”, “an information receiving portion receiving”, “an authentication portion comparing”, “a device which requests”, “a stable-information retrieving portion retrieving”, “a stable-information selection portion selecting”, “a comparison portion comparing”,  and “the setting portion randomly selects or arranges” in claim(s) 1, 2, 3, 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner encourages the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Claim Objections
Regarding Claim 8, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the unique information having n bits” in Line(s) 9.  There is no mention of unique information having n bits in Claim 8 when combined with its parent claim(s) before the appearance of the limitation “the unique information having n bits” in Line(s) 9.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are considered allowable over prior art.

The instant invention is directed to a trusted semiconductor device that provides circuit elements which generate unique information that is unclonable or uncopiable.

The closest prior art, as recited, Mathew et al. US Patent Application Publication No. 2015/0178143 and Gotze et al. US Patent Application Publication No. 2015/0092939, are also generally directed to various aspects of a trusted semiconductor device that provides circuit elements which generate unique information that is unclonable or uncopiable.  However, Mathew et al. or Gotze et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim 1.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a semiconductor device whose internal circuitry has the ability to generate unique information that is made up of both stable and unstable information, with all environments in which the semiconductor device’s unique information is utilized having stable information that is constant and unstable information that is different in two or more of the environments, with controller logic designed to detect the unstable information and a memory area for storing both the unique information and identification material utilized in the identification of the unstable information, a host device that also stores the unique information and identification material that is obtained from the storage memory area in the semiconductor device, and utilized by the host device in authenticating the semiconductor device.
When combined with the additional limitations found in Claim 1.

Therefore Claims 1-9 of the instant application are considered allowable over the cited prior art once all Claim Objections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edelstein et al - US_8525169: Edelstein et al. teaches a secure semiconductor device with a secure integrated circuit that provides physically unclonable function and physically unclonable information.
Kim et al - US_20160065378: Kim et al. teaches a secure hardware circuit that provides physically unclonable function and physically unclonable information that is utilized in 2 factor authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498